     Case 8:18-cv-01565-JLS-ADS Document 54 Filed 03/29/21 Page 1 of 2 Page ID #:477




 1

 2

 3

 4

 5
                                                                    J S -6
 6

 7                            UNITED STATES DISTRICT COURT

 8                  CENTRAL DISTRICT OF THE STATE OF CALIFORNIA

 9
      CHALON ADVENTURES, INC.,            )           Case No. 8:18-cv-01565-JLS-ADSx
10    a California corporation d.b.a.     )
      El Matador,                         )           ORDER DISMISSING ACTION
11                                        )           AND RETAINING JURISDICTION
                              Plaintiff,  )           TO ENFORCE SETTLEMENT
12    vs.                                 )           AGREEMENT AND STIPULATION
                                          )           FOR ENTRY OF JUDGMENT
13    FULLERTON LOUNGE, a                 )
      California corporation d.b.a.       )
14    MATADOR CANTINA                     )
                           Defendant.     )
15    ____________________________________)

16

17

18

19

20

21

22

23

24

               Order Dismissing Action and Retaining Jurisdiction to Enforce Settlement
     Case 8:18-cv-01565-JLS-ADS Document 54 Filed 03/29/21 Page 2 of 2 Page ID #:478




 1           Upon reading the Application of Plaintiff, CHALON ADVENTURES, INC. a

 2    California corporation d.b.a. El Matador, and Defendant FULLERTON LOUNGE, a

 3    California corporation d.b.a. MATADOR CANTINA, and with good cause appearing thereof,

 4                                  IT IS ORDERED AS FOLLOWS:

 5                   That the within action is hereby dismissed with the court specifically retaining

 6    jurisdiction to enforce the terms of the Settlement Agreement and Stipulation for Entry of

 7    Judgment between the parties hereto. (See Doc. 53.)

 8

 9    Dated: March 29, 2021                                 ____________________________________
                                                            HON. JOSEPHINE L. STATON
10                                                          UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                 Order Dismissing Action and Retaining Jurisdiction to Enforce Settlement
